51 F.3d 276
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.John WILLIAMS, Jr., Plaintiff-Appellant,v.James McDOWELL, Chief Administrator, St. Anthony Hospitaland Pat Belka, Record Department, St. Anthony'sHospital, Defendants-Appellees.
No. 93-1572.
United States Court of Appeals, Seventh Circuit.
Submitted March 21, 1995.*Decided March 23, 1995.

Before POSNER, Chief Judge, and BAUER and FLAUM, Circuit Judges.

ORDER

1
On August 11, 1993, the court issued its order dismissing the appeal (filed on January 19, 1993) of the merits judgment in this case as late and summarily affirming the denial of plaintiff-appellant John Williams, Jr.'s motion for post-judgment relief.  See Appeal No. 93-1260.  Williams filed a second appeal on March 3, 1993, following the district court's denial (on February 19, 1993) of Williams's motion for leave to appeal in forma pauperis.


2
To the extent Williams seeks review again of the merits judgment (his notice of appeal states that he appeals "from the final order of judgment and from the order ... dated February 19, 1993 ..."), he is precluded.  See Amcast Industrial Corporation v. Detrex Corporation, No. 94-2026, slip op.  (7th Cir.  January 10, 1995) (plaintiff cannot in subsequent, collateral proceedings reopen issues finally settled);  Avitia v. Metropolitan Club of Chicago, Inc., 924 F.2d 689 (7th Cir.1991).  An appeal of the district court's order denying in forma pauperis status on appeal is moot.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).  No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)